 Case 1:17-cr-00177-ENV Document 61 Filed 06/06/19 Page 1 of 2 PageID #: 334



UNITED STATES COURT DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
UNITED STATES OF AMERICA

         -against



BLAISE CAROLEO                                                NOTICE OF MOTION

                                                                17 CR 177 (ENV)


                          Defendant

----------------------------------------------------------x


        PLEASE TAKE NOTICE, that upon the annexed affidavit of MARION A. SELTZER,

and all prior proceedings had herein and documents attached hereto, the defendant, BLAISE

CAROLEO by his attorney, will move this court Pursuant to Rule 12 (b) Federal Rules of Criminal

Procedure

         1) To dismiss Counts One and Two of the Indictment based on a violation of the Eighth

        Amendment to the Constitution,

        2) To dismiss Count Three based on a violation of the Eighth Amendment to the U.S.

        Constitution.

        3) To dismiss Count Four based on a violation of the Eighth Amendment to the U.S. Constitution

        4) To dismiss Count Five based on a violation of the Eighth Amendments to the U.S.

        Constitution and because of Prosecutorial Vindictiveness,

        5)To dismiss Count Six, Seven and Eight of the Indictment based on a violation of the Eighth

        Amendment of the U.S. Constitution and because of Prosecutorial Vindictiveness and

        6)To dismiss Count Nine of the Indictment because of Prosecutorial Vindictiveness and the
 Case 1:17-cr-00177-ENV Document 61 Filed 06/06/19 Page 2 of 2 PageID #: 335



       Fourth Amendment

       7) Striking the alias “Nimfeater” from the caption of the indictment.

       8) Requiring the government to respond to the request for a Bill of Particulars attached to

       Exhibit A; and to require that the government to fulfill its Fed. R. Crim. Proc. Rule 16

       obligations or be precluded from introducing certain evidence at trial.

       9) To grant defendants’ motion to suppress the fruits of the search and seizure of his cell phone

       on or about September 9, 2016 and to Suppress all the fruits of a search of his home on or about

       October 11, 2016 and

       10) To grant defendant’s motion to suppress the items referenced above because of the

       government failure to comply with Rule 41 of the Federal Rules of Criminal Procedure.



                                                        Yours etc.,

                                                        Marion Seltzer


                                                        Attorney for Blaise Caroleo

                                                        1725 York Avenue - Suite 16B
                                                        New York, New York 10128
                                                        Telephone: (212) 289-8798


                                                        MarionSeltzer23@gmail.com




Dated: New York, New York
       June 5, 2019
